         Case 2:19-cv-02372-KSM Document 92 Filed 08/07/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JON FREY,

                       Plaintiff,

               v.                                            Civil Action No. 19-2372-KSM

 FRONTIER UTILITIES NORTHEAST LLC and
 ENERGY ACQUISITIONS GROUP LLC,

                       Defendants.



                           PLAINTIFF’S MOTION FOR A STAY

       To prevail on his claims in this putative class action lawsuit, Plaintiff Jon Frey must

prove that he was called with an automatic telephone dialing system (“ATDS”), as defined under

the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). This, of course, hinges on

what the proper interpretation of “ATDS” is.

       The TCPA defines an ATDS as “equipment which has the capacity—(A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1). However, courts across the country are currently

divided as to whether random or sequential number generation is required for equipment to

qualify as an ATDS, or whether equipment qualifies as an ATDS if it has the capacity to store

numbers to be called and to dial those numbers automatically. See, e.g., Marks v. Crunch San

Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018); Dominguez v. Yahoo, Inc., 894 F.3d 116, 121

(3d Cir. 2018); Gadelhak v. AT&T Servs., 950 F.3d 458, 469 (7th Cir. 2020); Glasser v. Hilton

Grand Vacations Co., LLC, 948 F.3d 1301, 1309-10 (11th Cir. 2020); Allan v. Pennsylvania
         Case 2:19-cv-02372-KSM Document 92 Filed 08/07/20 Page 2 of 5




Higher Edn. Assistance Agency, 6th Cir. No. 19-2043, 2020 U.S. App. LEXIS 23935, at *2-3

(July 29, 2020).

       The court in Boger v. Citrix Sys., Civil Action No. 8:19-cv-01234-PX, 2020 U.S. Dist.

LEXIS 36517, at *6-8 (D. Md. Mar. 3, 2020) summarized three different current approaches to

defining an ATDS under the TCPA:

       The United States Court of Appeals for the Fourth Circuit has not yet defined what
       constitutes an ATDS, and other circuits do not speak with one voice. Some have
       taken a more restrictive approach, holding that unless the plaintiff demonstrates that
       defendant employs a random or sequential number generator, then the defendant
       has not used an ATDS, and liability under the TCPA does not attach. See,
       e.g., Gadelhak v. AT&T Servs., Inc., No. 19-1738, 2020 U.S. App. LEXIS 5026,
       2020 WL 808270, at *1 (7th Cir. 2020) (holding AT&T's system exclusively dialed
       numbers stored in a customer database, did not store or produce numbers using a
       random or sequential number generator, and therefore was not an ATDS under the
       statute); Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301, 1306-07, 2020
       U.S. App. LEXIS 2481 (11th Cir. 2020) (interpreting the clause "using a random
       sequential number generator" to modify both "store" and "produce" in the statutory
       definition of ATDS).

       Other circuits focus on whether the equipment [*7] "could" randomly or
       sequentially dial such numbers. See, e.g., Gary v. TrueBlue, Inc., 786 F. App'x 555,
       557-58 (6th Cir. 2019) (affirming a grant of summary judgment in favor of
       defendant finding "no evidence that TrueBlue's system could randomly or
       sequentially text phone numbers") (emphasis added); Dominguez ex rel. Himself v.
       Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018) (affirming a grant of summary
       judgment in favor of Defendant because the record showed that plaintiff could not
       establish that an "Email SMS Service had the present capacity to function as an
       autodialer by generating random or sequential telephone numbers and dialing those
       numbers..." and instead "sent messages only to numbers that had been individually
       and manually inputted into its system by a user."). Accordingly, where a calling
       system could function as an ATDS, the claim survives challenge.

       Still other circuits have held that an "ATDS is not limited to devices with the
       capacity to call numbers produced by a 'random or sequential number generator,'
       but also includes devices with the capacity to dial stored numbers
       automatically." Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051 (9th Cir.
       2018). See also Breda v. Cellco Partnership, 934 F.3d 1, 13 n.3 (1st Cir.
       2019) (noting that the definition of ATDS is subject to ongoing debate and, while
       not a contested issue on appeal, "it suffices for present purposes to think of an
       automatic dialing system as a piece of equipment [*8] exhibiting 'the capacity to



                                                 2
          Case 2:19-cv-02372-KSM Document 92 Filed 08/07/20 Page 3 of 5




        dial numbers without human intervention'" (quoting Maes v. Charter Commc'n,
        345 F. Supp. 3d 1064, 1067 (W.D. Wis. 2018)) (emphasis added).


Now, in granting a writ of certiorari in Facebook, Inc. v. Duguid, No. 19-511 (“Facebook”), the

Supreme Court will consider the key question: whether the definition of ATDS in the TCPA

encompasses any device that can “store” and “automatically dial” telephone numbers, even if the

device does not “us[e] a random or sequential number generator.” As such, clarity from the

highest court in the land is now imminent, with the petitioner’s opening brief due before Labor

Day. Just as this Court stayed this matter for several months pending resolution of Barr v.

American Association of Political Consultants (“AAPC”). See ---- S.Ct. ----, 2020 WL 3633780

(2020), this matter should be stayed for several months pending resolution of Facebook.

        The ruling will directly affect this case and could potentially be dispositive. If it is not, it

will provide substantial guidance and clarity to this Court and the parties. The ruling will also

considerably streamline expert discovery, determine the facts needed to establish that the dialing

system was an ATDS, potentially eliminate the need for other proceedings such as briefing and

discovery disputes, and encourage settlement discussions. As a result, a stay would not work to

the injustice or hardship on any party and would instead conserve the resources of the Court and

the parties.

        The “power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Thus, a district court

“has broad discretion to stay proceedings as an incident to its power to control its own docket.”

Clinton v. Jones, 520 U.S. 681, 706 (1997).




                                                    3
           Case 2:19-cv-02372-KSM Document 92 Filed 08/07/20 Page 4 of 5




         Even in the few weeks since the Supreme Court granted certiorari in Facebook on July 9,

many courts have already stayed actions pending a ruling in that case for this very reason. See,

e.g., Runyon v. Everquote, Inc., 1:20-cv-012060-RM-STV (D. Colo. July 23, 2020) (staying case

pending Supreme Court’s decision in Facebook); Beal v. Outfield Brew House, LLC, No. 20-

1961 (8th Cir. July 14, 2020) (same); Hoffman v. Jelly Belly Candy Co., No. 2:19-CV-01935-

JAMDB (E.D. Cal. July 17, 2020) (same); Young v. Bank of Am. N.A., No. 4:19-CV-03867-JST

(N.D. Cal., July 15, 2020) (same); May v. Whatsapp, Inc., No. 4:20-CV-659 (N.D. Cal. July 15,

2020) (same); Rossano v. Fashion Mktg. and Merch. Grp., Inc., No. 2:19-CV-10523 (C.D. Cal.

July 14, 2020) (same); Sensibaugh v. EF Educ. First, Inc., No. 2:20-CV-01068-MWF-PVC

(C.D. Cal. July 14, 2020) (same).

         There is no reason why this Court should not also similarly stay this action. The highest

court in the land is close to settling an important and dispositive issue of law on which this case

turns.

Dated: August 7, 2020

                                               PLAINTIFF,
                                               By his attorneys

                                               /s/ Anthony I. Paronich
                                               Anthony I. Paronich
                                               Paronich Law, P.C.
                                               350 Lincoln Street, Suite 2400
                                               Hingham, MA 02043
                                               (508) 221-1510
                                               anthony@paronichlaw.com

                                               Brian K. Murphy (6225697)
                                               Jonathan P. Misny
                                               Murray Murphy Moul + Basil LLP
                                               1114 Dublin Road
                                               Columbus, OH 43215
                                               (614) 488-0400
                                               (614) 488-0401 facsimile

                                                  4
         Case 2:19-cv-02372-KSM Document 92 Filed 08/07/20 Page 5 of 5




                                              murphy@mmmb.com
                                              misny@mmmb.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by email to all parties by operation of the court’s electronic filing system.

                                              /s/ Anthony I. Paronich
                                              Anthony I. Paronich




                                                 5
